Douglas, J.,
dissenting. I respectfully dissent. I believe that the recitation of the facts and law even by the majority graphically portrays that appellant does not have an adequate remedy at law. In State ex rel. Liberty Mills, Inc. v. Locker (1986), 22 Ohio St.3d 102, 104, 22 OBR 136, 137, 488 N.E.2d 883, 885-886, we said that for a remedy to be adequate, it must be complete in its nature, beneficial and speedy. Appellant’s remedy, as set forth by the majority, is not adequate. Therefore, I would reverse the judgment of the court of appeals. Because the majority does not do so, I respectfully dissent.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.